Exhibit 10.32
 
SUBSCRIPTION AGREEMENT


This Subscription Agreement (this “Subscription”) is dated August 14, 2015, by
and between the investor identified on the signature page hereto (the
“Investor”) and Anthera Pharmaceuticals, Inc., a company incorporated and
registered in the State of Delaware (the “Company”).  The Investor and the
Company are parties to a Stock Purchase Agreement dated December 11, 2014 (the
“Stock Purchase Agreement”) pursuant to which the Company has the right to
direct the Investor to purchase registered shares of the Company’s common stock,
$0.001 par value per share, on the terms specified in the Stock Purchase
Agreement, by delivering notice to the Investor.  Purchases of shares pursuant
to the Stock Purchase Agreement are partial consideration for rights granted by
the Company to the Investor under the parties’ Collaboration and License
Agreement dated December 11, 2014 (the “License Agreement”).  The Company
delivered to the Investor the Second Closing Notice (as such term is defined in
the Stock Purchase Agreement) dated July 15, 2015 directing the Investor to
purchase Company’s common stock for a total purchase price of $2,000,000.  On
August 7th, 2015, the Investor delivered to the Company a Purchaser Closing
Notice (as such term is defined in the Stock Purchase Agreement) setting the
date of the Second Closing, which shall be on August 14th, 2015.  The price and
the number of shares Investor is to purchase are determined in accordance with
the Stock Purchase Agreement based on the delivery date of the Purchaser Closing
Notice, which price shall be $13.2525 per share and the number of shares shall
be 150,915 shares.  This Subscription is being entered into in connection with
the purchase of such shares as set forth in the Purchaser Closing Notice.
Therefore, the parties agree as follows:



 
1.
Subscription.



(a)  Subject to the terms and conditions of this Subscription and the Stock
Purchase Agreement, Investor agrees to buy and the Company agrees to sell and
issue to Investor such number of the Company’s shares of common stock, $0.001
par value per share (the “Common Shares”) as set forth on the signature page
hereto, for an aggregate purchase price (the “Purchase Price”) equal to the
product of (x) the aggregate number of Common Shares the Investor has agreed to
purchase and (y) the purchase price per Common Share set forth on the signature
page hereto.  The Purchase Price is set forth on the signature page hereto.
 
(b)  The Common Shares have been registered on a Registration Statement on Form
S-3 (Registration No. 333-187780) (the “Registration Statement”).  The
Registration Statement has been declared effective by the Securities and
Exchange Commission (the “Commission”) on April 18, 2013, has remained effective
since such date and is effective on the date hereof.  The prospectus included in
the Registration Statement at the time it was declared effective by the
Commission or in the form in which it has been most recently filed with the
Commission on or prior to the date of this Subscription is hereinafter called
the “Base Prospectus.”  Any preliminary form of prospectus which is filed or
used prior to filing of the Prospectus (as hereinafter defined) is hereinafter
called a “Preliminary Prospectus.”  Any reference herein to the Base Prospectus,
any Preliminary Prospectus  or  the Prospectus or to any amendment or supplement
to any of the foregoing shall be deemed to include any documents incorporated by
reference therein pursuant to Item 12 of Form S-3 under the Securities Act of
1933, as amended (the “Securities Act”), and also shall be deemed to include any
documents incorporated by reference therein, and any supplements or amendments
thereto, filed with the Commission after the date of filing of the Prospectus
pursuant to Rule 424(b) under the Securities Act, and prior to the termination
of the offering of the Common Shares to the Investor. A final prospectus
supplement will be delivered to the Investor as required by law. Such final
prospectus supplement, in the form in which it shall be filed with the
Commission pursuant to Rule 424(b) (including the Base Prospectus as so
supplemented) is hereinafter called the “Prospectus.”  The Base Prospectus, as
supplemented by the Preliminary Prospectus dated as of August 14, 2015 and the
pricing information conveyed to the Investor, are collectively referred to as
the “Disclosure Package.” The Common Shares shall be freely tradable on the
NASDAQ Global Market and the certificates representing the Common Shares will
not contain any restrictive legends or other transfer restrictions and the
Company shall ensure that its transfer agent has no instructions or procedures
that would restrict, impair, impede or delay the sale by the Investor of any
Common Shares on the NASDAQ Global Market.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
(c)  Payment of the Purchase Price for the Common Shares by the Investor shall
take place at a closing (the “Closing”), which shall occur no later than August
14th, 2015 upon satisfaction at or prior to such Closing of each of the closing
conditions set forth in Section 5.1 of the Stock Purchase Agreement.
 
(d)  Delivery by the Company of the Common Shares shall take place at the
Closing after the satisfaction of the Company closing conditions set forth in
Section 5.2 of the Stock Purchase Agreement. The manner of settlement of the
Common Shares purchased by the Investor shall be as follows:


The Investor shall remit by wire transfer the amount of funds equal to the
Purchase Price to following account designated by the Company.


Intermediary Bank Name: ****
Intermediary Bank SWIFT Code: ****
(Note- further reference information should be to the attention of Jeff Peters)


Beneficiary Bank Name: ****
Beneficiary Bank Address:  ****
                                                 ****
Beneficiary Bank Contact:   ****
                                                 ****
Beneficiary Bank Account Name: ****
Beneficiary Bank Account Number:  ****
Beneficiary Bank ABA Number: ****



Service charge for process by intermediary bank, if any, shall be paid by the
Company.


Delivery versus payment (“DVP”) through DTC (i.e., at or prior to the Closing,
the Investor shall remit by wire transfer the amount of funds equal to the
Purchase Price to the account designated by the Company and notify the Company
of completion of such remittance.  Prior to or at the Closing, the Company shall
confirm that the account has minimum balance equal to the Purchase Price.  At
the Closing, the Company shall deliver to the Investor through DTC, the Common
Shares registered in the Investor’s name and address as set forth below, to be
deposited in the Investor’s account set forth on Exhibit A.


IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER.  IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE COMMON SHARES OR DOES NOT MAKE
PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE COMMON SHARES MAY NOT
BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE
CLOSING ALTOGETHER, AT THE COMPANY’S DISCRETION.


 
- 2 -

--------------------------------------------------------------------------------

 



 
2. 
Company Representations and Warranties.


 
The Company represents and warrants to the Investor as of the date of this
Subscription and as of the Closing  that: (i) it has full corporate power and
authority to enter into this Subscription and to perform all of its obligations
hereunder; (ii) this Subscription has been duly authorized and executed by the
Company and, when delivered in accordance with the terms hereof will constitute
a valid and binding agreement of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights and remedies of creditors generally or subject to general principles of
equity; (iii) the execution and delivery of this Subscription and the
consummation of the transactions contemplated hereby do not conflict with or
result in a breach of (x) the Company’s Amended and Restated Certificate of
Incorporation or other governing documents, or (y) any material agreement or any
law or regulation to which the Company is a party or by which any of its
property or assets is bound; (iv) the Common Shares when issued and paid for in
accordance with the terms of this Subscription will be duly authorized, validly
issued, fully paid and non-assessable; (v) the Registration Statement and any
post-effective amendment thereto, at the time it became effective, did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; (vi) the Disclosure Package as of the date hereof and the Prospectus
as of its date does not contain, any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading; (vii) all
preemptive rights or rights of first refusal held by shareholders of the Company
and applicable to the transactions contemplated hereby have been duly satisfied
or waived in accordance with the terms of the agreements between the Company and
such shareholders conferring such rights; and (viii) at the time of Closing, the
Company has delivered to its transfer agent or custodian all documents that are
necessary in order to effectuate delivery of the stock to an account of the
Investor, including without limitation a letter to its transfer agent or
custodian to authorize delivery of the shares to the account designated by the
Investor if such document is necessary.  The Company also hereby represents and
warrants to the Investor as of the date of this Subscription and as of the
Closing each of the representations and warranties of the Company set forth in
Section 3 of the Stock Purchase Agreement.



 
3. 
Investor Representations, Warranties and Acknowledgments. 



(a)  The Investor represents and warrants to the Company as of the date of this
Subscription and as of the Closing that: (i) it has full corporate power and
authority to enter into this Subscription and to perform all of its obligations
hereunder; (ii) this Subscription has been duly authorized and executed by the
Investor and, when delivered in accordance with the terms hereof, will
constitute a valid and binding agreement of the Investor enforceable against the
Investor in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights and remedies of creditors generally or subject to general
principles of equity; (iii) the execution and delivery of this Subscription and
the consummation of the transactions contemplated hereby do not conflict with or
result in a breach of (A) the Investor’s articles of incorporation or bylaws (or
other governing documents), or (B) any material agreement or any law or
regulation to which the Investor is a party or by which any of its property or
assets is bound; (iv) it has had full access to the Disclosure Package, the
Company’s periodic reports and other information incorporated by reference
therein, and was able to read, review, download and print such materials; (v) in
making its investment decision, the Investor and its advisors, if any, have
relied solely on the information contained or incorporated by reference in the
Disclosure Package and on the representations and warranties and covenants of
the Company contained in this Subscription, the Stock Purchase Agreement and the
License Agreement; (vi) it is knowledgeable, sophisticated and experienced in
making, and is qualified to make, decisions with respect to investments in
securities representing an investment decision like that involved in the
purchase of the Common Shares; (vii) the Investor has had no position, office or
other material relationship within the past three years with the Company or
persons known to it to be affiliates of the Company; (viii), except as set forth
below, the Investor is not a, and it has no direct or indirect affiliation or
association with any, member of FINRA or an Associated Person (as such term is
defined under the NASD Membership and Registration Rules Section 1011) as of the
date hereof; and (ix) neither the Investor nor any group of Investors (as
identified in a public filing made with the SEC) of which the Investor is a part
in connection with the offering of the Common Shares, acquired, or obtained the
right to acquire, 20% or more of the Common Shares (or Common Shares convertible
into or exercisable for Common Shares) or the voting power of the Company on a
post-transaction basis. The Investor also hereby represents and warrants to the
Company as of the date of this Subscription and as of the Closing each of the
representations and warranties of the Investor set forth in Section 4 of the
Stock Purchase Agreement.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(b)  The Investor also represents and warrants that, other than the transactions
contemplated hereunder and under the Stock Purchase Agreement, the Investor has
not directly or indirectly, nor has any person acting on behalf of or pursuant
to any understanding with the Investor, executed any purchase or sale in Common
Shares of the Company, including “short sales” as defined in Rule 200 of
Regulation SHO under the Securities Exchange Act of 1934 (“Short Sales”), during
the period commencing from the time that the Investor first became aware of the
proposed transactions contemplated hereunder until the date hereof (the
“Discussion Time”).  The Investor has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).
 

 
4. 
Investor Covenant Regarding Short Sales and Confidentiality.



(a)  The Investor covenants that neither it nor any affiliates acting on its
behalf or pursuant to any understanding with it will execute any transactions in
Common Shares of the Company, including Short Sales, during the period after the
Discussion Time and ending at the time that the transactions contemplated by
this Subscription are first publicly announced through a press release and/or
Current Report on Form 8-K which shall be filed in accordance with the
provisions of Section 4(b).  The Investor covenants that until such time as the
transactions contemplated by this Subscription are publicly disclosed by the
Company through a press release and/or Current Report on Form 8-K, the Investor
will maintain the confidentiality of all disclosures made to it in connection
with this transaction (including the existence and terms of this transaction).


(b)  The Company and the Investor agree that the Company shall (a) no later than
9:00 am New York City time on the business day immediately following the
Closing, issue a press release announcing the material terms and conditions of
the purchase of Common Shares by the Investor and (b) on the business day
immediately following the Closing, file a Current Report on Form 8-K with the
Commission including, but not limited to, a form of this Subscription as an
exhibit thereto.  From and after the issuance of such press release, the Company
shall have publicly disclosed all material, non-public information delivered to
the Investor by the Company, if any, or any of its officers or directors.  The
Company shall not provide the Investor with any material, non-public information
following the issuance of the press release.  The Company shall not identify any
Investor by name in any press release without such Investor’s prior written
consent.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 

 
5. 
Miscellaneous.



(a)  This Subscription, together with the Stock Purchase Agreement (which remain
in full force and effect), constitute the entire understanding and agreement
between the parties with respect to the purchase of the Common Shares, and there
are no agreements or understandings with respect to the subject matter hereof
which are not contained in this Subscription or the Stock Purchase Agreement. 
This Subscription may be modified only in writing signed by the parties hereto.


(b)  This Subscription may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart.  Execution may be made by delivery by facsimile.


(c)  The provisions of this Subscription are severable and, in the event that
any court or officials of any regulatory agency of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Subscription shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Subscription and this Subscription shall be reformed and construed as if
such invalid or illegal or unenforceable provision, or part of such provision,
had never been contained herein, so that such provisions would be valid, legal
and enforceable to the maximum extent possible, so long as such construction
does not materially adversely effect the economic rights of either party hereto.


(d)  All communications hereunder, except as may be otherwise specifically
provided herein, shall be in writing and shall be mailed, hand delivered, sent
by a recognized international overnight courier service such as Federal Express,
or sent via facsimile and confirmed by letter, to the party to whom it is
addressed at the following addresses or such other address as such party may
advise the other in writing:


To the Company:  as set forth on the signature page hereto.


To the Investor:  as set forth on the signature page hereto.


All notices hereunder shall be effective upon receipt by the party to which it
is addressed.


(e)  This Subscription shall be governed by and interpreted in accordance with
the laws of the State of Delaware for contracts to be wholly performed in such
state and without giving effect to the principles thereof regarding the conflict
of laws.  To the extent determined by such court, the prevailing party shall
reimburse the other party for any reasonable legal fees and disbursements
incurred in enforcement or protection of any of its rights under this
Subscription.


 
- 5 -

--------------------------------------------------------------------------------

 


If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this Subscription.
 

 
ANTHERA PHARMACEUTICALS, INC.
       
By:
 /s/ Paul F. Truex
   
Name: Paul F. Truex
   
Title: President and CEO
 
Address for Notice:
25801 Industrial Blvd, Suite B
Hayward, CA 94545

 
 
 
 
 
 
 
 
 
 
[Company’s Signature Page to Subscription Agreement]
 
 
- 6 -

--------------------------------------------------------------------------------

 



   
INVESTOR:  ZENYAKU KOGYO CO., LTD.
     
By:  /s/ Koichi Hashimoto
 
       Name: Koichi Hashimoto
 
       Title: President and Chief Executive Officer
 
Address for Notice:
5-6-15, Otsuka, Bunkyo
Tokyo 112-8650, Japan
 
 
 
Number of Common Shares: 150,915
 
Purchase Price per Common Share: $13.2525
 
Aggregate Purchase Price: $2,000,000
 

 
 
 
 
 
 
 
 
 
 
 
[Investor’s Signature Page to Subscription Agreement]


 
- 7 -

--------------------------------------------------------------------------------

 
 
Exhibit A


Investor’s account




CSD Name (PSET BIC):
****

CSD A/C No.:
****

****
****
Custodian Bank:
****

Custodian A/C No:
****

Custodian A/C Name:
****

 

 

--------------------------------------------------------------------------------